DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-14, 17-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lopatecki et al. U.S. Patent Application US2011/0029666A1 in view of Wood et al. U.S. Patent 9,112,948 in view of Bowra et al. U.S. Patent Application Publication US2007/0058730A1.
As per claim 1, Lopatecki teaches a method, comprising: streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring real-time browsing data associated with one or more interactions with the first instance of media content; and based on the real-time browsing data associated with one or more real-time playback interactions of the one or more users with the first instance of media content, and based on the real-time browsing data, determining, via at least one processor, analytics from the monitoring (¶ 0022, 0027, 0034, 0041-0048).  While Lopatecki discusses the adjusting the bit rate, he does not explicitly teach whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed.  Wood does teach streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring browsing data associated with one or more interactions with the first instance of media content; and based on the browsing data, determining, via at least one processor, whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed (column 13, lines 7-50, wherein the client can choose an alternate stream based upon a playback error; column 14, line 59 – column 15, line 26, wherein the monitored data is stored in a web browser cookie).  It would have been obvious to one of ordinary skill in the art to use the process of Wood in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Wood in the process of Lopatecki because Wood teaches the selection of a different bandwidth based on playback interaction, an explicit desire of Lopatecki.  Bowra teaches wherein the media content includes a plurality of media streams that are presented in sync during playback, and a fault present in at least one of the plurality of media streams (¶ 0033, wherein Bowra teaches a skew between the audio content and the video and the resynching of the two contents correcting the overall stream.  The examiner interprets this as teaching two distinct contents/streams in the overall content/stream, in that, the audio can be skewed independently of the video content to bring into synchronization).   It would have been obvious to one of ordinary skill in the art to use the process of Bowra in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Bowra in the process of Lopatecki because Bowra teaches the adjustment of bit rate (¶ 0034) to deliver better performance in user stream playback (¶ 0002), an explicit desire of Lopatecki (¶ 0048).
As per claim 2, Wood teaches the method of claim 1, wherein determining whether the first instance of media content includes the fault is further based on a characteristic of one of the one or more users (column 13, lines 35-50).
As per claim 3, Wood teaches the method of claim 2, wherein the characteristic is at least one of a geographic location of the one or more users, network information for the one or more users, device information for the one or more users, browsing behavior of the one or more users, and a group to which the one or more users belong (column 13, lines 20-53).
As per claim 4, Wood teaches the method of claim 1, further comprising, upon determining that the first instance of media content includes the fault, performing a corrective action for the first instance of media content (column 13, lines 35-50).
As per claim 5, Wood teaches the method of claim 1, wherein performing a corrective action comprises generating a notification specifying at least the first instance of media content (column 13, lines 35-50, column 14, lines 45-67).
As per claim 6, Wood teaches the method of claim 1, wherein performing a corrective action comprises determining a first media stream included in the plurality of media streams that is faulty based at least in part on the browsing data (column 14, lines 10-8, wherein multiple content source can be in the stream instance).
As per claim 9, Lopatecki teaches a system, comprising: a memory that includes a program; and a processor that is coupled to the memory and, when executing the program (¶ 0024), is configured to perform the steps of: streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring real-time browsing data associated with one or more interactions with the first instance of media content; and based on the real-time browsing data associated with one or more real-time playback interactions of the one or more users with the first instance of media content, and based on the real-time browsing data, determining, via at least one processor, analytics from the monitoring (¶ 0022, 0027, 0034, 0041-0048).  While Lopatecki discusses the adjusting the bit rate, he does not explicitly teach whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed.  Wood does teach streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring browsing data associated with one or more interactions with the first instance of media content; and based on the browsing data, determining, via at least one processor, whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed (column 13, lines 7-50, wherein the client can choose an alternate stream based upon a playback error; column 14, line 59 – column 15, line 26, wherein the monitored data is stored in a web browser cookie).  It would have been obvious to one of ordinary skill in the art to use the process of Wood in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Wood in the process of Lopatecki because Wood teaches the selection of a different bandwidth based on playback interaction, an explicit desire of Lopatecki.  Bowra teaches wherein the media content includes a plurality of media streams that are presented in sync during playback, and a fault present in at least one of the plurality of media streams (¶ 0033, wherein Bowra teaches a skew between the audio content and the video and the resynching of the two contents correcting the overall stream.  The examiner interprets this as teaching two distinct contents/streams in the overall content/stream, in that, the audio can be skewed independently of the video content to bring into synchronization).   It would have been obvious to one of ordinary skill in the art to use the process of Bowra in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Bowra in the process of Lopatecki because Bowra teaches the adjustment of bit rate (¶ 0034) to deliver better performance in user stream playback (¶ 0002), an explicit desire of Lopatecki (¶ 0048).
As per claim 10, Wood teaches the system of claim 9, wherein determining whether the first instance of media content includes the fault is further based on a characteristic of one of the one or more users (column 13, lines 35-50).
As per claim 11, Wood teaches the system of claim 10, wherein the characteristic is at least one of a geographic location of the one or more users, network information for the one or more users, device information for the one or more users, browsing behavior of the one or more users, and a group to which the one or more users belong (column 13, lines 20-53).
As per claim 12, Wood teaches the system of claim 9, wherein the processor is further configured to perform a corrective action for the first instance of media content upon determining that the first instance of media content includes the fault (column 13, lines 35-50).
As per claim 13, Wood teaches the system of claim 9, wherein performing a corrective action for the first instance of media content further comprises generating a notification specifying at least the first instance of media content (column 13, lines 35-50).
As per claim 14, Wood teaches the system of claim 9, wherein performing a corrective action for the first instance of media content further comprises determining a first media instruction included in the plurality of media streams that is faulty based at least in part on the browsing data (column 14, lines 1-8; and wherein the browsing being real-time is taught by Lopatecki (¶ 0022, 0034).
As per claim 17, Lopatecki teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor (¶ 0024), cause the processor to performm the steps of: streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring real-time browsing data associated with one or more interactions with the first instance of media content; and based on the real-time browsing data associated with one or more real-time playback interactions of the one or more users with the first instance of media content, and based on the real-time browsing data, determining, via at least one processor, analytics from the monitoring (¶ 0022, 0027, 0034, 0041-0048).  While Lopatecki discusses the adjusting the bit rate, he does not explicitly teach whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed.  Wood does teach streaming a first instance of media content to one or more users; while streaming the first instance of media content, monitoring browsing data associated with one or more interactions with the first instance of media content; and based on the browsing data, determining, via at least one processor, whether a fault is present within the first instance of media content that results in a playback error when the first instance of media content is streamed (column 13, lines 7-50, wherein the client can choose an alternate stream based upon a playback error; column 14, line 59 – column 15, line 26, wherein the monitored data is stored in a web browser cookie).  It would have been obvious to one of ordinary skill in the art to use the process of Wood in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Wood in the process of Lopatecki because Wood teaches the selection of a different bandwidth based on playback interaction, an explicit desire of Lopatecki.  Bowra teaches wherein the media content includes a plurality of media streams that are presented in sync during playback, and a fault present in at least one of the plurality of media streams (¶ 0033, wherein Bowra teaches a skew between the audio content and the video and the resynching of the two contents correcting the overall stream.  The examiner interprets this as teaching two distinct contents/streams in the overall content/stream, in that, the audio can be skewed independently of the video content to bring into synchronization).   It would have been obvious to one of ordinary skill in the art to use the process of Bowra in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Bowra in the process of Lopatecki because Bowra teaches the adjustment of bit rate (¶ 0034) to deliver better performance in user stream playback (¶ 0002), an explicit desire of Lopatecki (¶ 0048).
As per claim 18, Wood teaches the non-transitory computer-readable medium of claim 17, wherein determining whether the first instance of media content includes the fault is further based on a characteristic of one of the one or more users (column 13, lines 35-50).
As per claim 19, Wood teaches the non-transitory computer-readable medium of claim 18, wherein the characteristic is at least one of a geographic location of the one or more users, network information for the one or more users, device information for the one or more users, browsing behavior of the one or more users, and a group to which the one or more users belong (column 13, lines 20-53).
As per claim 20, Wood teaches the non-transitory computer-readable medium of claim 17, further comprising, upon determining that the first instance of media content includes the fault, performing a corrective action for the first instance of media content (column 13, lines 35-40).
As per claim 21, Wood teaches the non-transitory computer-readable medium of claim 17, wherein performing a corrective action comprises generating a notification specifying at least the first instance of media content (column 13, lines 35-50).
As per claim 22, Wood teaches the non-transitory computer-readable medium of claim 17, wherein performing a corrective action comprises determining a first media stream included in the plurality of media streams that is faulty based at least in part on the browsing data (column 14, lines 1-8; wherein Lopatecki teaches the real-time browsing (¶ 0022, 0034)).



Claims 7, 15, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lopatecki in view of Wood in view of Bowra in view of Pickens et al. U.S. Patent 8,214,855.
As per claim 7, Lopatecki in view of Wood teaches the method of claim 1.  Pickens teaches wherein performing a corrective action for the first instance of media content further comprises: generating a second instance of the media content by encoding a first instance of source content; and replacing the first instance of media content with the second instance of media content (column 1, lines 52-56).  It would have been obvious to one of ordinary skill in the art to use the process of Pickens in the processes of Lopatecki and Wood. One of ordinary skill in the art would have been motivated to use the process of Pickens in the processes of Lopaecki and Wood because Pickens teaches the monitoring of content streams, an explicit desire of Lopatecki and the correction of faulty media streams, an explicit desire of Wood.
As per claim 15, Wood teaches the system of claim 9.  Pickens teaches wherein performing a corrective action for the first instance of media content further comprises: generating a second instance of the media content by encoding a first instance of source content; and replacing the first instance of media content with the second instance of media content (column 1, lines 52-56).
As per claim 23, Wood teaches the non-transitory computer-readable medium of claim 17.  Pickens teaches wherein performing a corrective action for the first instance of media content further comprises: generating a second instance of the media content by encoding a first instance of source content; and replacing the first instance of media content with the second instance of media content (column 1, lines 52-56).

Claims 8, 16, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lopatecki in view Wood in view of Bowra in view of Amsterdam U.S. Patent 8,566,856.
As per claim 8, Lopatecki in view of Wood teaches the method of claim 1. Amsterdam teaches wherein performing a corrective action for the first instance of media content further comprises suspending any subsequent streaming of the first instance of media content (column 5, lines 59-65).  It would have been obvious to one of ordinary skill in the art to use the process of Amsterdam in the processes of Lopatecki and Wood. One of ordinary skill in the art would have been motivated to use the process of Amsterdam in the processes of Lopaecki and Wood because Amsterdam teaches the monitoring of user interaction in a content stream, an explicit desire of Lopatecki and correction of faulty media streams, an explicit desire of Wood.
As per claim 16, Wood teaches the system of claim 9.  Amsterdam teaches wherein performing a corrective action for the first instance of media content further comprises suspending any subsequent streaming of the first instance of media content (column 5, lines 59-65).
As per claim 24, Wood teaches the non-transitory computer-readable medium of claim 17.  Amsterdam teaches wherein performing a corrective action for the first instance of media content further comprises suspending any subsequent streaming of the first instance of media content (column 5, lines 59-65).

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. U.S. Patent Application Publication US2013/0198767A1 in view of Wood in view of Lopatecki in view of Bowra.
As per claim 25, Wang teaches a method, comprising: monitoring one or more behaviors of one or more users while the one or more users are streaming instances of media content to collect a reference set of data; streaming a first instance of media content to a first user; collecting real-time browsing data associated with one or more interactions with the first instance of media content; constructing a first classifier for a sliding temporal window of the reference set of data using a first supervised learning procedure; constructing a second classifier for a sliding temporal window of the real-time browsing data using the first supervised learning procedure; and Page 6Patent App. No.: 15/619,365Attorney Docket No.: NETFO055USC1C1determining, via at least one processor and using the first classifier and the second classifier, whether a fault is present within audio or video data of the first instance of media content that results in an error (¶ 0027, 0028, 0024, 0039, 0025, 0031).  Wood teaches a playback error when the first instance of media content is streamed and browsing data (column 13, lines 7-50; column 14, line 59 – column 15, line 26, wherein the monitored data is stored in a web browser cookie).  It would have been obvious to one of ordinary skill in the art to use the process of Wood in Wang. One of ordinary skill in the art would have been motivated to use the process of Wood in Wang because Wood teaches analyzing customer feedback to better performance, an explicit desire of Wang.  Lopatecki teaches wherein the browsing data and the playback interactions are real-time (¶ 0022, 0034, 0041-0048).  It would have been obvious to one of ordinary skill in the art to use the process of Lopatecki in the process of Wang.  One of ordinary skill in the art would have been motivated to use the process of Lopatecki in the process of Wang because Lopatecki teaches the monitoring of a video stream playback, an explicit desire of Wang. Bowra teaches wherein the media content includes a plurality of media streams that are presented in sync during playback, and a fault present in at least one of the plurality of media streams (¶ 0033, wherein Bowra teaches a skew between the audio content and the video and the resynching of the two contents correcting the overall stream.  The examiner interprets this as teaching two distinct contents/streams in the overall content/stream, in that, the audio can be skewed independently of the video content to bring into synchronization).   It would have been obvious to one of ordinary skill in the art to use the process of Bowra in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Bowra in the process of Lopatecki because Bowra teaches the adjustment of bit rate (¶ 0034) to deliver better performance in user stream playback (¶ 0002), an explicit desire of Lopatecki (¶ 0048).
As per claim 26, Wang teaches the method of claim 25, further comprising: generating a first graphical representation of the first classifier for the reference set of data; generating a second graphical representation of the second classifier for the real- time browsing data; displaying the first graphical representation and the second graphical representation; and receiving an indication of whether the second graphical representation represents an anomaly, thereby indicating that the first instance of media content includes the fault (¶ 0073, 0037, 0039, fault and browsing taught by Wood).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lopatecki in view of Wood in view of Bowra in view of Wang.
As per claim 27, Lopatecki in view of Wood teaches the method of claim 1.  Wang teaches wherein the real-time browsing data is collected within a sliding time window of a given length, and determining whether the first instance of media content includes the fault comprises comparing the real-time browsing data is with reference set of data collected within a reference time window of the given length (¶ 0025-0028).  It would have been obvious to one of ordinary skill in the art to use the process of Wang in the process of Lopatecki.  One of ordinary skill in the art would have been motivated to use the process of Wang in the process of Lopatecki because Wang teaches the monitoring of a video stream playback, an explicit desire of Lopatecki.



Response to Arguments
7.	Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive.
The applicant has amended and has argued that the cited references do not teach wherein the media content comprises multiple streams and a fault within one.  The examiner agrees.  New art has been brought in to teach this limitation.  Bowra teaches wherein the media content includes a plurality of media streams that are presented in sync during playback, and a fault present in at least one of the plurality of media streams (¶ 0033, wherein Bowra teaches a skew between the audio content and the video and the resynching of the two contents correcting the overall stream.  The examiner interprets this as teaching two distinct contents/streams in the overall content/stream, in that, the audio stream can be skewed independently of the video stream to bring into synchronization).   


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0192820A1 to Brooks et al.:  Media content delivery with respect to available bandwidth and availibility.
US 2007/0271590A1 to Gulas et al.:  Error detection during media streaming.


9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113